DETAILED ACTION
Reasons for Allowance 
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
M.Moradi et al, “Automatic locating the centromere on human chromosome pictures”, teaches about the algorithm for automatically locating the centromere in a microscopic image of a human chromosome based on the calculation and analyzing the vertical and horizontal projection vectors of the binary image of the chromosome. The binary image is obtained by applying a threshold on the input image after histogram modification and analyzing.(Section 5)
Zhang et al ( U.S. 20140016843 A1 ) teaches system and method for pre-processing digitized images to extract and straighten individual chromosome images, arranges the images into a standard karyotype, to profile the banding patterns and to extract relevant features. (Par 7 , line1-5) .It teaches about a system and method for computer-assisted karyotyping includes a
processor which receives a metaphase images of chromosomes object for processing in an image
processing module and a classifier module (Par 12, line 1-5).
Rogan et al (U.S. 20130216118 A1), “Centromere Detector And Method For Determining Radiation Exposure From Chromosome Abnormalities”, teaches about image segmentation methods that partition and identify optimal metaphase cells for automated analysis. The process also uses segmentation methods that correctly determine centromere location. (Paragraph 26 – line 1-2). It also provide  a process that analyzes chromosome abnormalities that are present in cells that have been exposed to ionizing radiation (Paragraph 28)  and avoids and/or minimizes false positive detection of dicentric chromosomes. (Paragraph 29).
Shervin Minaee et al , “A geometric approach to fully automatic chromosome segmentation”, teaches about geometric-based method is used for automatic detection
of touching and overlapping chromosomes and separating them. The proposed scheme performs segmentation in two phases. In the first phase, chromosome clusters are detected using three geometric criteria, and in the second phase, chromosome clusters are separated using a cut-line. (Abstract)

However, the combination of “M.Moradi et al” and “Zhang et al” and “Rogan et al” and “Shervin Minaee et al”,  either alone or in combination, fails to disclose:

A method for segmenting a G-banded adhered chromosome based on a geometrical characteristic and regional fusion comprises the following steps: 
step 1: reading a chromosome G-banded metaphase grayscale image subjected to noise removal processing; 
step 2: extracting all chromosome communicated regional images of the image in the step 1 and storing to an image set AR;
 step 3: creating an image set Si and an image set Ad for the chromosome communicated regional images, wherein the image set Si is used for storing a single chromosome image, and the image set Ad is used for storing a non-single chromosome image; 
step 4: traversing all the chromosome communicated regional images in the image set AR in the step 2, viewing a regional image meeting a condition I or a condition II or a condition III as a single chromosome and storing to the image set Si of the single chromosome image, or otherwise, storing to the image set Ad of the non-single chromosome image, wherein the image set Si and the image set Ad are as mentioned in the step 3;
 the condition I refers to that the number of concave points of an outline of a chromosome communicated regional image is smaller than a parameter T3;
 the condition 11 refers to that a ratio of an independent area of the chromosome communicated regional image to an area of a convex hull is greater than a parameter T4; and
 the condition Ill refers to that a skeleton line of the chromosome communicated regional image has two end points, and with line fitting of a least square method on a skeleton coordinate sequence, a residual standard difference of the skeleton coordinate sequence is counted to be smaller than a parameter T5;
 step 5: traversing the chromosome regional images in the image set Si in the step 4, calculating an average width W for chromosome regions meeting the condition II or the condition III, and counting a maximum value Wmax and a minimum value Wmin of the average width for all chromosome regions meeting the condition II or the condition III; 
step 6: traversing the chromosome regional images in the image set Ad in the step 4, and for any image P in the image set Ad, extracting a coordinate sequence of an outline of a chromosome region of the P, calculating the number N of concave points of the outline of the P, and representing a coordinate set of the concave points by the following formula: 
PIT={(xi,yi) the i is an integer between [1,N]} 
where, the N is the number of concave points of the outline of the image P, the PIT is the coordinate set of the concave points, PIT(i) is recorded as a coordinate of an ith concave point and the i is a subscript index value; the xi represents a horizontal coordinate of the ith concave point; and the yi represents a vertical coordinate of the ith concave point; 
step 7: combining the concave points of the outline of the image P in the step 6 in pairs to form a cutting line, wherein cutting lines are provided in total, and a set formed by the cutting lines is represented by the following formula: 
CUT-{(PIT(i),PIT(j)) | i#j and is the integer between [1,N]} where, the N is the number of concave points of the outline of the image P in the step 6, the CUT is the set of the cutting lines, and CUT(k) is recorded as a kth cutting line, the PIT(i) and the PIT(j) are coordinates of concave points on two ends of the cutting line CUT(k), and the i, the j and the k are all the subscript index values;
 step 8: screening the cutting lines, removing a cutting line not meeting the condition IV, and recording a set of remaining cutting lines as CUT', wherein CUT' (i) is recorded as an ith effective cutting line, the i is the subscript index value, and the condition IV is as follows: any two concave points of the outline of the chromosome communicated regional image need to meet that a cutting line formed by the two concave points does not pass through a background of the regional image, and a double of a linear distance for the two concave points is smaller than a shortest length for the two concave points along the outline; 
step 9: since any adhered chromosome regional image P in the image set Ad and the effective cutting line set CUT' thereof are calculated in the step 6 to the step 8, carrying out an adhered chromosome segmentation strategy on the image P; and 
step 10: if the image set Ad is not null, segmenting a next adhered chromosome regional image continuously, and repeating the steps 6-9; or otherwise, ending an adhered chromosome segmentation procedure.

Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/Examiner, Art Unit 2665                                                                                                                                                                                                        
/BOBBAK SAFAIPOUR/Primary Examiner, Art Unit 2665